Citation Nr: 1734959	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-06 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for phlebitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to June 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he experiences either a current phlebitis disability or a disability related to residuals of a superficial phlebitis disability of the left lower extremity, diagnosed and treated during service.  In a January 2016 written statement, the Veteran indicated that a VA physician was treating him currently for difficulties with his left lower extremity.  A remand is necessary to obtain any outstanding treatment records.

In a July 2012 VA medical examination report, a VA examiner wrote that the Veteran did not have any current phlebitis or varicose veins.  In a subsequent January 2014 VA medical opinion, a different VA examiner, having reviewed the claims file, stated that the Veteran did not have a current phlebitis diagnosis or a disability related to residuals of phlebitis, such as post-thrombotic syndrome.  However, in a June 2014 private treatment record, a private examiner indicated that the Veteran was experienced chronic venous insufficiency and valvular incompetence of the left lower extremity.  A remand is necessary for an additional examination to determine the nature and etiology of any disability potentially related to the Veteran's in-service phlebitis.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for disabilities of the left lower extremity.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Then, schedule the Veteran for a VA examination with a qualified examiner who has not previously examined the Veteran, to determine the etiology of the claimed phlebitis disability or any disability related to the Veteran's in-service phlebitis.  The examiner must review the record and should note that review in the report.  A complete rationale should be given for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  After an examination, the examiner is asked to provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that a diagnosed disability of the veins is related to service or any incident of service, to include the Veteran's superficial phlebitis diagnosed during service? 

In writing the opinion, the examiner should reference the previous VA medical examinations and medical opinions regarding the claimed phlebitis disability; the June 2014 private treatment record, diagnosing chronic venous insufficiency and valvular incompetence; and any relevant treatment records acquired due to this remand.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




